         Case 2:16-cv-01212-JLR Document 230 Filed 07/06/21 Page 1 of 2

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                     JUL 06 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 JANE DOES 1-10, individually and on            No. 20-35657
 behalf of others similarly situated;
 JOHN DOES 1-10, individually and on
                                                D.C. No. 2:16-cv-01212-JLR
 behalf of others similarly situated,
                                                U.S. District Court for Western
               Plaintiffs - Appellees,          Washington, Seattle

   v.                                           MANDATE

 UNIVERSITY OF WASHINGTON, a
 Washington public corporation; PERRY
 TAPPER, Public Records Compliance
 Officer at the University of Washington,
 in his official capacity,

               Defendants - Appellees,

   v.


 DAVID DALEIDEN, an individual,

               Defendant - Appellant.


        The judgment of this Court, entered June 11, 2021, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.
Case 2:16-cv-01212-JLR Document 230 Filed 07/06/21 Page 2 of 2

                                   FOR THE COURT:

                                   MOLLY C. DWYER
                                   CLERK OF COURT

                                   By: Rebecca Lopez
                                   Deputy Clerk
                                   Ninth Circuit Rule 27-7
